Citation Nr: 0517735	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  00-19 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for a lumbar spine 
disability.  

3.  Entitlement to service connection for residuals of a 
fracture of the left femur.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from May 1966 to 
May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  Specifically, in that decision, the RO 
denied the issues of entitlement to service connection for 
hearing loss, a lumbar spine disability, and residuals of a 
fracture of the left femur.  

This case was also developed on the matter of service 
connection for left hip disability.  A rating action in 
February 2005 granted service connection and that matter is 
not currently before the Board.  

In a May 2005 statement, the representative raised the matter 
of service connection for right hip disability.  That matter 
has not been developed for appellate review and is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The veteran does not have an impaired hearing disability 
for VA compensation benefit purposes that can be related to 
service.  

3.  The veteran did not exhibit disability of his lumbar 
spine in service or arthritis within the first post service 
year, and a lumbar spine disorder is not otherwise associated 
with his active duty.  

4.  The presence of a medullary pin in the veteran's left 
femur was noted on examination at entry into service.  A 
fracture of the veteran's left femur did not increase in 
severity during such service.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2004).  

2.  A lumbar spine disorder, to include arthritis, was not 
incurred or aggravated in service, and arthritis of the 
lumbar spine may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).  

3.  Residuals of a fracture of the left femur was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

By a letter dated in January 2004 in the present case, the RO 
informed the veteran that it would make reasonable efforts to 
help him obtain necessary evidence with regard to his service 
connection claims but that he must provide enough information 
so that VA could request the relevant records.  The RO also 
discussed the attempts already made to obtain relevant 
evidence with regard to these issues.  The evidence already 
obtained and evidence VA was still obtaining was spelled out.  
It was requested that the veteran submit any pertinent 
evidence in his possession directly to VA.  This letter 
essentially advised the veteran to submit all pertinent 
evidence in his possession.  

Additionally, the June 2000 rating decision, the statement of 
the case (SOC) issued in August 2000, and the supplemental 
statements of the case (SSOCs) furnished in March 2002 and 
February 2005 notified the veteran of the relevant criteria 
and evidence necessary to substantiate his service connection 
claims.  These documents also included discussions regarding 
the evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of these issues.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the veteran of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In this regard, the Board notes that, in the 
current appeal, the veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.  

The Board also notes that, in Pelegrini II, the United States 
Court of Appeals (Court) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was legally impossible in the circumstances of this case, 
where the claims were first adjudicated in June 2000.  
However, the claimant still has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done in this case, as discussed above.  
Consequently, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in January 2004 in the current appeal was not given 
prior to the first adjudication of the service connection 
claims, the content of the notices fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an additional SSOC (which included the 
pertinent provisions of VCAA) was provided to the veteran in 
February 2005.  

Further review of the claims folder indicates that, while the 
veteran has been accorded a VA examination of his left femur, 
he has not been given an opportunity to undergo VA 
examinations for his claimed hearing loss and lumbar spine 
disability.  The Board declines to remand the veteran's case 
to the RO for back and hearing examinations because the 
service medical records are negative for pertinent objective 
evaluation findings.  Further, private and VA medical records 
reflect no evidence of a diagnosed hearing loss disability.  
In addition, although private and VA medical records reflect 
various lumbar spine diagnoses, the claims folder contains no 
competent evidence of an association between any such 
diagnosed disorder and the veteran's service.  Thus, there is 
no true indication that the veteran has pertinent disability 
related to service.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  Consequently, any opinion relating current 
disability to service would certainly be speculative.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2004).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 USCA 
5103A(a)(2).  

Also, throughout the current appeal, VA has made multiple 
attempts to obtain records of relevant in-service, and 
post-service, treatment adequately identified by the veteran.  
As the Board will discuss in the following decision, 
pertinent medical reports of record do not provide competent 
evidence of an association between any diagnosed hearing 
impairment or lumbar spine disorder and the veteran's 
service.  In addition, relevant medical reports of record do 
not reflect competent evidence of a diagnosed residual of a 
fracture of the left femur.  Thus, any further efforts to 
procure pertinent in-service, and post-service, medical 
records not previously obtained and associated with the 
claims folder, which may be available, would be futile.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the veteran's service connection claims.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A.  Analysis-Claims For Service Connection (On Direct And 
Presumptive Bases)

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system or arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

1.  Hearing Loss

Throughout the current appeal, the veteran has asserted that 
he developed hearing loss as a result of his active military 
duty.  In particular, he has contended that his in-service 
responsibilities as an artillery gunner caused him to be 
exposed to noise of such severity that he subsequently 
developed hearing impairment.  In this regard, the Board 
acknowledges that service personnel records confirm that the 
veteran's in-service responsibilities included work as a 
crewman and a special weapons assemblyman with a military 
artillery unit.  

Significantly, however, service medical records are negative 
for complaints of, treatment for, or findings of hearing 
impairment.  In fact, at the separation examination which was 
conducted in April 1968, the veteran denied ever having 
experienced hearing loss.  The audiometric examination 
completed at the time of the separation evaluation 
demonstrated that hearing acuity was within normal limits.  
See Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  (The 
threshold for normal hearing is 0 to 20 decibels.)  

Post-service medical records are completely negative for 
evidence of a diagnosis of hearing loss.  In fact, available 
post-service medical records fail to provide any evidence of 
complaints of hearing impairment.  

Consequently, the Board must conclude that competent evidence 
of record does not show that the veteran has a hearing loss 
disability for VA benefit purposes.  See, 38 C.F.R. § 3.385 
(2004) (which stipulates that competent evidence of an 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or greater; auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test of less 
than 94 percent is necessary for a finding of an impaired 
hearing disability for VA benefit purposes).  

Without competent evidence of a current diagnosis of hearing 
loss, service connection for such a disability cannot be 
awarded.  The veteran's claim for service connection for 
hearing loss must, therefore, be denied.  

2.  Lumbar Spine

According to the service medical records, at the April 1968 
separation examination, the veteran reported that he had 
previously experienced, or was experiencing at that time, 
back trouble.  However, the service medical records are 
completely negative for evidence of treatment for, or 
findings of, a lumbar spine disorder, to include arthritis.  
In fact, the April 1968 separation examination determined 
that the veteran's spine was normal.  

According to post-service medical records, in October 1979, 
the veteran sought private medical care for complaints of 
back pain.  X-rays taken of the veteran's lumbar spine in 
February 1985 provided evidence of straightening of the 
alignment of the lumbar spine which was probably due to 
muscular spasm.  The first competent post-service evidence of 
a diagnosed disorder of the lumbar spine is dated in October 
1991, more than 23 years after the veteran's discharge from 
active military duty.  Magnetic resonance imaging completed 
on the veteran's lumbar spine at that time showed mild disc 
degeneration at T12-L1 and L1-L2; moderate diffuse disc bulge 
without significant central spinal stenosis and with a fatty 
and thickened filum terminale at L2-L3; congenital spinal 
stenosis with narrowing of anteroposterior canal dimension to 
7 millimeters and with mild hypertrophic facet changes 
bilaterally at L3-L4; mild congenital central spinal stenosis 
with mild disc degeneration and mild posterior vertebral body 
spurring, narrowing of anteroposterior canal dimension to 
9 millimeters, and moderate hypertrophic facet changes 
without significant foraminal stenosis bilaterally at L4-L5; 
and mild disc degeneration and disc space narrowing with 
minimal diffuse disc bulge and posterior spurring but no 
significant central spinal stenosis at L5-S1.  

Subsequent medical records reflect continued treatment for, 
and evaluation of, a variously diagnosed lumbar spine 
disorder between July 1992 and March 2003.  Disabilities of 
the lumbar spine, which were diagnosed during that time, 
included mild arthritic changes (with no significant 
involvement) of the sacroiliac joint, a tethered cord and 
spinal stenosis, chronic lumbar back sprain, moderate to 
severe osteoarthritis of the lumbosacral spine with 
hypertrophic spondylosis, and degenerative disc disease.  
Significantly, however, the claims folder contains no 
competent evidence supporting a finding of an etiological 
relationship between any such lumbar spine disorder and the 
veteran's active military duty.  

Accordingly, as the medical evidence of record indicates that 
the arthritis of the veteran's lumbar spine was not exhibited 
during active duty, or within one year of separation from 
such service, and that a lumbar spine disorder has not been 
found to be otherwise related to his active military duty, 
the Board must conclude that preponderance of the evidence is 
against the veteran's claim for service connection for a 
lumbar spine disorder, to include arthritis.  The doctrine of 
reasonable doubt is not, therefore, for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  

B.  Analysis-Claim For Service Connection For Residuals Of A 
Fracture Of The Left Femur (On Basis Of In-Service 
Aggravation Of A Pre-Existing Disability)

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2004).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. 
§ 3.306(b) (2004).  

In this regard, the Board acknowledges the contentions made 
by the veteran throughout the current appeal that he 
fractured his left femur prior to entrance into active 
military duty and that training during service (which 
included running, marching, and crawling) aggravated this 
pre-existing injury.  He has consistently described pain in 
his left lower extremity.  The veteran's descriptions of his 
left leg symptoms are deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Importantly, 
however, such descriptions must be considered in conjunction 
with the clinical evidence of record as well as the pertinent 
laws and regulation.  

Relevant evidence of record clearly reflects that the veteran 
fractured his left femur before acceptance and enrollment and 
that this pre-existing disability was not aggravated by such 
service.  Initially, the Board notes that a November 1965 
induction record indicates that the veteran had a pin in his 
left leg.  Additionally, the report of the December 1965 
pre-induction examination noted the presence of a medullary 
pin in the veteran's left femur.  The residuals of the left 
femur fracture were noted at service entry and the 
presumption of soundness at entry does not apply.  See 
38 U.S.C.A. § 1111 (West 2002).  

Moreover, the Board finds that the relevant evidence of 
record does not demonstrate that the veteran's preexisting 
left femur disability underwent an increase in severity 
beyond its natural progression during service.  In this 
regard, the Board acknowledges that, while the service 
medical records are essentially negative for complaints of, 
treatment for, or findings of a left femur disability, the 
report of the April 1968 separation examination notes that 
the veteran underwent a left leg repair at the age of 19.  
(This report also notes that the veteran was born in March 
1947.)  Significantly, however, a physical examination 
conducted on the veteran's left lower extremity at the April 
1968 discharge evaluation demonstrated no shortening and full 
range of motion.  Furthermore, X-rays taken of left femur 
reflected a healed fracture.  In addition, the examiner 
concluded that a profile was not needed.  

Furthermore, post-service X-rays taken of the veteran's left 
femur in April 1990 showed that the old fracture had healed 
solidly with excellent alignment of the proximal and distal 
aspect of the left femur.  No acute fracture was identified.  
Additional X-rays subsequently taken of the veteran's left 
femur in October 1991 were also normal.  In addition, the 
compensation and pension examination conducted in October 
1996 included simply a diagnosis of a history of a fracture 
of the left femur with replacement and pinning, with no 
current residuals.  

The Board acknowledges that additional X-rays taken of the 
veteran's left femur in April 2000 showed cortical thickening 
of the proximal left femur which "might be related to old 
trauma."  Also, X-rays taken of the veteran's left femur in 
August 2002 reflected some post-traumatic areas, including 
sclerosis of the upper femur which the examiner felt was 
possibly related to the old healed fracture.  Significantly, 
however, at the November 2004 VA joints examination, the 
examiner noted these findings on current radiographic films 
and then associated them with the veteran's left hip 
condition.  Further review of the claims folder indicates 
that, by a February 2005 rating action, the RO granted 
service connection for post-traumatic degenerative joint 
disease of the left hip and awarded a 30 percent evaluation 
for this disability, effective from September 1999.  
Consequently, the Board concludes that the radiographic 
findings of cortical thickening and sclerosis of the left 
femur is considered as part of the veteran's 
service-connected left hip disability.  

As the Board has discussed in this decision, the in-service, 
and post-service, X-rays taken of the veteran's left femur 
clearly indicate that the specific pre-service fracture of 
this bone healed without residuals.  As such, the Board must 
conclude that the available evidence of record does not 
indicate that the veteran's preexisting left femur fracture 
underwent an increase in severity during service.  The 
veteran's claim for service connection for residuals of a 
fracture of the left femur must, therefore, be denied.  


ORDER

Service connection for hearing loss is denied.  

Service connection for a disability of the lumbar spine is 
denied.  

Service connection for residuals of a fracture of the left 
femur is denied.  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


